1    VICTOR M. CHAVEZ, Bar #113752
     Attorney at Law
2    Post Office Box 5965
     Fresno, California 93755
3    Telephone: (559) 824-6293
4    Counsel for Defendant
     ABEL CASTRO
5
6
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:18-CR-00054-DAD-BAM
12                    Plaintiff,                   STIPULATION VACATING STATUS
                                                   CONFERENCE AND SETTING CHANGE
13          vs.                                    OF PLEA IN DISTRICT COURT; ORDER
14   ABEL CASTRO,
                                                   DATE: March 9, 2020
15                     Defendant.                  TIME: 10:00 a.m.
                                                   JUDGE: Hon. DALE A. DROZD
16
17
18          IT IS HEREBY STIPULATED by the parties through their respective counsel that the
19 status conference now set for February 10, 2010 at 1:00 p.m. may be vacated and that this
20 matter may be calendared for change of plea on March 9, 2010 at 10:00 a.m. before the Honorable
21 Dale A. Drozd, District Court Judge.
22          The parties further stipulate and agree that time may be excluded up to and including
23 March 9, 2020 pursuant to §3161 (h)(7)(A) of the Speedy Trial Act because the delay resulting
24 from such continuance is necessary for the parties to finalize their plea agreement and set it before
25 the district court. For that reason, the ends of justice served by the granting of the requested
26 continuance outweigh the interests of the public and the defendant in a speedy trial.
27 ///
28 ///
1
                                                    Respectfully submitted,
2
     Dated: February 4, 2020                        /s/ Victor M. Chavez
3                                                   VICTOR M. CHAVEZ
                                                    Attorney for Defendant
4
5
     Dated: February 4, 2020                        /s/ Laurel J. Montoya____________
6                                                   LAUREL J. MONTOYA
                                                    Assistant U.S. Attorney for Plaintiff
7
8
9
10
11                                                  ORDER
12
             Pursuant to the parties’ stipulation and good cause shown, IT IS HEREBY ORDERED
13
     that the status conference, currently set for February 10, 2020, is hereby vacated and a change of
14
     plea hearing is set for March 9, 2020 at 10:00 a.m. before the Honorable Dale A. Drozd, and that
15
     the time period between February 10, 2020, and March 9, 2020, inclusive, is excluded from the
16
     calculation under the Speedy Trial Act pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(i) and (iv) for the
17
     reasons stated in the parties’ stipulation.
18
19 IT IS SO ORDERED.
20
         Dated:      February 4, 2020
21                                                         UNITED STATES DISTRICT JUDGE

22
23
24
25
26
27

28


     Abel Castro – Stipulation and Proposed Order
                                                       2
